Exhibit 10.11

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

NON-EMPLOYEE DIRECTORS

 

BY ACCEPTING THE SHARES OF STOCK DESCRIBED IN THIS AGREEMENT,

YOU VOLUNTARILY AGREE TO ALL OF THE TERMS AND CONDITIONS SET

FORTH IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants to the
participant named in the Grant Summary (as defined below) (“Stockholder”), who
is affiliated with the Company or an Affiliate as a non-employee director,
shares of its Class A Preferred Stock, $0.0001 par value per share (“Stock”).
Certain specific details of this award, including the number of shares of Stock
and the Grant Date, may be found in the Grant Summary and are hereby
incorporated by reference into this Agreement. The terms and conditions of the
grant of Stock are set forth in this Agreement and in the Company’s 2006 Equity
Incentive Plan (the “Plan”).

 

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Committee” shall have the meaning as defined in the Plan.

“Grant Date” shall mean the date of the award of the Stock as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Plan” shall mean the Company’s 2006 Equity Incentive Plan.

“Special Retirement” shall mean retirement by a Stockholder who is a director of
the Company either (A) after reaching the applicable mandatory retirement age at
retirement or (B) at the end of a term of office if Stockholder is not nominated
for a successive term of office on account of the fact that Stockholder would
have reached the applicable mandatory retirement age during such successive term
of office, regardless of years of service with the Company.

“Stock” shall mean the number of shares of the Company’s Class A Preferred
Stock, $0.0001 par value per share set forth in the Grant Summary that are being
issued to Stockholder pursuant to the Plan and the terms and conditions of this
Agreement.

“Vesting Date” shall have the meaning as defined in Section 2 below.

 

2. VESTING SCHEDULE; STOCK SUBJECT TO REVERSION. Except in the event of death,
Permanent Disability or Special Retirement or as set forth below, any unvested
shares of Stock automatically shall revert to the Company without compensation
on the date that Stockholder’s affiliation with the Company or any Affiliate as
a director terminates, or if Stockholder is an employee or director of an
Affiliate and such entity ceases to be an Affiliate, whether by Committee action
or otherwise, on the date such entity ceases to be an Affiliate, in accordance
with the following vesting schedule:

 

  (a) After the later of: (i) the first-year anniversary of the Grant Date or
(ii) the date the annual meeting of stockholders of the Company following the
Grant Date is concluded (the “Vesting Date”), 100% of the Stock shall be vested
and no longer subject to reversion.



--------------------------------------------------------------------------------

  (b) Prior to the Vesting Date, all of the Stock shall be subject to reversion.

Stockholder shall not sell, transfer, assign, hypothecate, pledge, grant a
security interest in, or in any other way alienate, any of the unvested shares
of Stock subject to reversion, or any interest or right therein.

 

3. EFFECT OF REVERSION. If shares of Stock revert in accordance with the terms
of this Agreement, such shares automatically shall be deemed to have been
transferred to the Company, shall no longer be outstanding and all rights of
Stockholder shall terminate immediately with respect to such shares. Stockholder
agrees that any reverted shares shall be deducted from Stockholder’s account and
canceled.

 

4. ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. If Stockholder
ceases to be affiliated with the Company or any Affiliate as a result of
Stockholder’s death or Permanent Disability, or if Stockholder’s death or
Permanent Disability occurs following a Special Retirement, all of the Stock
shall become fully vested.

 

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT.

 

  (a) If Stockholder’s affiliation with the Company or any Affiliate terminates
as a result of Stockholder’s Special Retirement, any unvested shares of Stock
shall continue to vest in accordance with the vesting schedule set forth in
Section 2 above.

 

  (b) Notwithstanding the foregoing right of Stockholder to continued vesting
upon Special Retirement under this Section 5, all unvested shares of Stock shall
revert to the Company in the event that Stockholder breaches his or her
contractual or legal obligations to the Company or an Affiliate.

 

6. TAX WITHHOLDING. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the vesting or any acceleration of
vesting of the Stock, the Company shall withhold a sufficient number of shares
of Stock at the then current Fair Market Value (as defined in the Plan) to meet
the withholding obligation based on the minimum rates required by law.

 

7. RIGHTS, RESTRICTIONS AND LIMITATIONS. All shares of Stock issued to
Stockholder pursuant to this Agreement are subject to the rights, restrictions
and limitations set forth in the Company’s Restated Certificate of
Incorporation.

 

8. RESTRICTIONS UNDER SECURITIES LAW. All shares of Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

 

9. NO CONTINUED RIGHTS.

 

  (a) Nothing in this Agreement (including, but not limited to, the vesting of
the Stock pursuant to the schedule set forth in Section 2 herein), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon Stockholder any right to continue
in the affiliation with the Company or an Affiliate; (ii) constitute any promise
or commitment by the Company or an Affiliate regarding the fact or nature of
future positions, future work assignments, future compensation or any other term
or condition of employment or affiliation; or (iii) confer any right or benefit
under this Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Agreement or Plan.

 

  (b) Stockholder acknowledges and agrees that the right to continue vesting in
the Stock pursuant to the schedule set forth in Section 2 is earned only by
continuing as a director of the Company (not through the act of being hired,
being granted this Stock or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). Stockholder acknowledges and agrees that such
a reorganization could result in the termination of Stockholder’s relationship
as a director of the Company or an Affiliate, and the loss of benefits available
to Stockholder under this Agreement, including but not limited to, the
termination of the right to continue vesting the Stock under this Agreement.



--------------------------------------------------------------------------------

10. INCORPORATION OF PLAN. The Stock granted hereby is granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

 

11. COPIES OF PLAN MATERIALS. Stockholder acknowledges that Stockholder has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, electronically from the Company. Stockholder
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Company.

 

12. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
with respect to its subject matter. This Agreement shall be binding upon and
shall inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs, legatees and personal representatives of
Stockholder.

 

13. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

 

14. NOTICE OF RESTRICTION. The parties agree that any book entry representing
the Stock granted hereunder may contain a legend, or notation as the case may
be, indicating that such stock is subject to the restrictions of this Agreement.

 

15. ACKNOWLEDGMENT. Stockholder acknowledges that the acceptance of the Stock
constitutes an unequivocal acceptance of this Agreement and any attempted
modification or deletion will have no force or effect on the Company’s right to
enforce the terms and conditions stated herein.

By accepting the Stock, you agree to all of the terms and conditions set forth
above and in the Plan.